Citation Nr: 1729901	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for nonservice-connected (NSC) pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans' Affairs (VA) Regional Office (RO). 

In June 2011 the Board remanded the Veteran's appeal with instruction to obtain outstanding VA treatment records, afford the Veteran VA examinations, and readjudicate the claim.  In response to the Board's remand, outstanding treatment records were associated with the electronic claims file, the Veteran was afforded VA examinations in February 2014, and a supplemental statement of the case was issued in October 2015 and later in March 2017.  The Board finds that VA has made reasonable attempts to develop the claim in compliance with the Board's instructions, and is therefore satisfied that the instructions in its June 2011 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  These records were reviewed in connection with the decision outlined below.


FINDING OF FACT

The Veteran has not provided evidence that he is eligible for a NSC pension.


CONCLUSION OF LAW

The criteria for a NSC pension have not been met.  38 U.S.C.A. §§ 1505, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA sent a letter in December 2016 detailing the necessary information to decide the Veteran's claim.  The letter contained forms which he was instructed to fill out and return.  No response was received from the Veteran.  The Board therefore finds that VA has made reasonable efforts to assist the Veteran in completing his claim for a NSC pension.

VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Legal Criteria

The Veteran claims entitlement to NSC pension on the basis of unemployability to due nonservice-connected disorders. 

NSC pension is a benefit available to a veteran that: served for a period of 90 or more days during a period of war; meets certain net worth and annual income requirements; and is age 65 or older or is permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a) (3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23 (b).

NSC pension is a "need-based" program, and as such, countable income includes income from most sources, including any eligible dependents, received during the 12-month annualization period.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the veteran's maximum annual pension rate (MAPR), may reduce a veteran's countable income.  38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

Initially, the Board finds that because the Veteran had more than 90 days of active military, naval, or air service during the Vietnam War, he meets the threshold service requirements of 38 C.F.R. § 3.3 (a)(3)(i) for nonservice-connected pension.

The Veteran's claim for a NSC pension was initially denied based on a determination that he was not permanently and totally disabled, and thus did not meet the requirements of 38 C.F.R. § 3.3 (a)(3)(vi)(B).  Since filing his substantive appeal, however, the Veteran has reached 65 years of age, and thus meets the alternate requirement of 38 C.F.R. § 3.3 (a)(3)(vi)(A).  

VA sent a letter in December 2016 detailing the necessary information to decide his claim.  The letter contained forms which he was instructed to fill out and return.  No response was received from the Veteran.  The duty to assist is not a one-way street. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has made an adequate effort to obtain this information from the Veteran, but the Veteran has not complied.  Therefore, the Board finds that the record lacks evidence to show that the Veteran meets the income and net worth thresholds required for a NSC pension, and his claim is therefore denied.


ORDER

Entitlement to a permanent and total disability rating for NSC pension purposes is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


